Title: Willing, Morris, & Swanwick to John Adams, [22 Jul. 1786]
From: Swanwick, John,Willing, Thomas,Morris, Robert
To: Adams, John


          
            
              SIR,
            
            

              PHILADELPHIA,

               
            
          

          REFERRING you to the annexed
            circular Letter from the surviving Partners of the late House of Willing, Morris & Co. and Samuel Inglis
            & Co. we only add the present Lines, for the purpose of tendering the future
            Service of this new Establishment under the respective Signatures of the Partners.
          
            We have the Honor to be, / Sir, / Your most obedient / and most
              humble Servants,
          
         
          The Signature of your most humble
              Servant, T. Willing. 
          
             Willing Morris & Swanwick
          
         
          The Signature of your most humble
              Servant, R. Morris. 
          
            Willing Morris & Swanwick 
          
         
          The Signature of your most humble
              Servant, J. Swanwick. 
          
             Willing Morris & Swanwick
          
         
          
            SIR, PHILADELPHIA, 
               September 15, 1783.
            
          
          IT is with very great concern that
            we inform you of the sudden and unexpected Death of our late Friend and Partner, Mr. Samuel Inglis, who departed this Life, after a short Illness,
            in the Night of the 13th Instant. This worthy Man has conducted the Affairs of our late
            Society, under the Firm of Samuel Inglis & Co.
            entirely to our Content, and, so far as we know, to the Satisfaction of all those that
            were interested in his Transactions. We lament his Loss most sincerely.
          After paying the Tribute due to his Memory, it became necessary to
            supply his Place, which we have done, by taking into our Partnership, Mr. John Swanwick, a young Gentleman that we bred up under Mr.
              Morris, who has since employed him in a very extensive
            Scene of publick and private Business, in the execution of which he has answered the
            most sanguine Expectations that were formed of him, and proved that his Integrity,
            Application and Talents entitle him to our utmost Confidence. We have concluded to
            introduce our Names into the new Firm, and pray your Attention upon all Occasions, to
            that of Willing, Morris and Swanwick.
          We are, Respectfully, / Sir, / Your most obedient / and most humble
            Servants,


          
            
              Thos. Willing
            
          
          
            
              Robt Morris
            
          
        